       Case 4:19-cv-03650 Document 6 Filed on 10/10/19 in TXSD Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JENNIFER WILLIAMS                                §
                                                 §
vs.                                              §           C.A. NO. 19-cv-03650
                                                 §                 (JURY)
STATE FARM LLOYDS                                §


      DEFENDANT STATE FARM LLOYDS’ RULE 26(a)(1) INITIAL DISCLOSURES

TO:     Plaintiff, JENNIFER WILLAIMS, by and through her attorney of record, Shane
        McClelland, THE LAW OFFICES OF SHANE MCCLELLAND, 440 Cobia Drive, Suite 101, ,
        Katy, Texas 77494.

        Defendant STATE FARM LLOYDS serves these Federal Rule of Civil Procedure

26(a)(1) Initial Disclosures upon Plaintiff. Defendant reserves the right to supplement as discovery

progresses.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:_____________________________
                                                    DALE M. “RETT” HOLIDY
                                                    Federal Bar No. 21382
                                                    State Bar No. 00792937
                                                    America Tower
                                                    2929 Allen Parkway, Suite 2900
                                                    Houston, Texas 77019
                                                    (713) 650-1313 – Telephone
                                                    (713) 739-7420 – Facsimile
                                                    rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS
      Case 4:19-cv-03650 Document 6 Filed on 10/10/19 in TXSD Page 2 of 5



OF COUNSEL:
GERMER PLLC
Lauren N. Herrera
Federal Bar No. 3174150
State Bar No. 24092720
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
lherrera@germer.com
      Case 4:19-cv-03650 Document 6 Filed on 10/10/19 in TXSD Page 3 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 10th
day of October, 2019.

       Shane McClelland                                                  VIA CM/ECF
       THE LAW OFFICES OF SHANE MCCLELLAND
       440 Cobia Drive, Suite 101
       Katy, Texas 77494
       Shane@hmtrial.com




                                                           DALE M. “RETT” HOLIDY
      Case 4:19-cv-03650 Document 6 Filed on 10/10/19 in TXSD Page 4 of 5



                          DEFENDANT’S INITIAL DISCLOSURES

26(a)(1)(A). The name and, if known, the address and telephone number of each individual
likely to have discoverable information that the disclosing party may use to support its claims
or defenses, unless solely for impeachment, identifying the subjects of the information.

   NAME, ADDRESS, AND TELEPHONE                                KNOWLEDGE OF CASE
Jennifer Williams                                      Plaintiff
c/o attorneys of record
Shane McClelland
THE LAW OFFICES OF SHANE MCCLELLAND
440 Cobia Drive, Suite 101
Katy, Texas 77494
Telephone: (713) 987-7107
Facsimile: (832) 827-4207
Shane@hmtrial.com


 State Farm Lloyds                                     Defendant
 c/o Dale M. “Rett” Holidy
 Lauren N. Herrera
 GERMER PLLC
 America Tower
 2929 Allen Parkway, Suite 2900
 Houston, Texas 77019
 Telephone: (713) 650-1213
 Facsimile: (713) 739-7420

 Thomas Woods                                          Adjusters involved in handling Plaintiff’s
 Adam S. Thomas                                        claim.
 c/o Dale M. “Rett” Holidy
 Lauren N, Herrera
 GERMER PLLC
 America Tower
 2929 Allen Parkway, Suite 2900
 Houston, Texas 77019
 Telephone: (713) 650-1313
 Facsimile: (713) 739-7420

 For individuals that had some involvement in the
 handling and processing of Plaintiff’s claim,
 State Farm Lloyds incorporates by reference and
 refers Plaintiffs to the non-privileged portions of
 the Enterprise Claims System (“ECS”) materials
 relevant to Plaintiff’s claim.
      Case 4:19-cv-03650 Document 6 Filed on 10/10/19 in TXSD Page 5 of 5




26(a)(1)(B). A copy of, or a description by category and location of, all documents, data
compilations, and tangible things that are in the possession, custody, or control of the party
and that the disclosing party may use to support its claims or defenses, unless solely for
impeachment.

Copies of the non-privileged portions of the following documents will be subsequently produced:

                                       DESCRIPTION
 State Farm Lloyds’ Policy No. 53-CQ-K258-8.
 State Farm Lloyds will produce relevant non-privileged portions of its Claim File related to
 Claim No. 53-1248-M85 as it does in the usual course of business pursuant to its Operation
 Guide. “Claim File” has a distinct meaning to State Farm Lloyds based upon the portion of its
 Operation Guide that provides instructions on what to retrieve from ECS to generate a Claim
 File for production outside the ECS environment.

 State Farm Lloyds will produce relevant, non-privileged e-mails, if any, that pertain to the
 handling of Plaintiff’s claim made the basis of this lawsuit and that contain Plaintiff’s claim
 number.


26(a)(1)(C). A computation of any category of damages claimed by the disclosing party,
making available for inspection and copying as under Rule 34 the documents or other
evidentiary material, not privileged or protected from disclosure, on which such
computation is based, including materials bearing on the nature and extent of injuries
suffered.

Defendant is not seeking damages in this case at this time.

26(a)(1)(D). For inspection and copying as under Rule 34 any insurance agreement under
which any person carrying on an insurance business may be liable to satisfy part or all of a
judgment which may be entered in the action or to indemnify or reimburse for payments
made to satisfy the judgment.

A copy of State Farm Lloyds’ Policy No. 53-CQ-K258-8 will be supplemented. See response to
26(a)(1)(B), above.
